Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Restriction/Election
 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 15 – 27, drawn to a sintered molybdenum product; Classified C22C 27/04
Group II, claim 28, drawn to a method of making a sintered product; Classified B22F 3/10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration. For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims. In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims. However, if it can be established that A is known or obvious, there may be lack of unity a posteriori since A is not a technical feature that defines a contribution over the prior art.
 lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morito (“Intergranular Fracture Surface Analysis of Molybdenum” NPL, disclosed in IDS 04/06/2020).
Morito teaches taking high-purity molybdenum power and press and sintering it into briquettes [Experimental, lines 1 – 5] (meeting the claimed interpretation of sintered molybdenum part). Morito teaches a specific examples in Table 1 (PE5) in which the content of the sintered molybdenum briquette has;
12 ppm carbon, which falls within the claimed range, 
2.5 ppm of boron, which lies just outside the claimed range
Total content of carbon and boron being 14.5 ppm, which lies just outside the claimed range
8 ppm oxygen, which falls within the claimed range
~0 ppm tungsten, which falls within the claimed range*
1 ppm of nitrogen and ~0 ppm of other impurities, which falls within the claimed*
99.99765% molybdenum, which falls within the claimed range, calculated from the content of the other elements
*With regard to the amounts of Tungsten and other impurities in Morito, the examiner acknowledges that impurities/elements are likely present in the sintered molybdenum briquette other than those already disclosed, given that some impurity is always present in bulk elements. However, given that Morito is capable of measuring amounts as sensitive as one decimal place in ppm (for example, distinguishing between 2 ppm and 2.5 ppm for the boron), there is reasonable expectation that any additional impurities present would be present at individual levels that were below the sensitivity of the chemical analysis of Morito, which would fall within the claimed range. 

With regards to the amount of boron and the total amount of carbon and boron (“BaC”), while the amount of boron and BaC disclosed by Morito is outside the claimed ranges, i.e. 3 ppm or more and 15 – 50 ppm respectively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

During a telephone conversation with Laurence Greenberg on 10/14/2021 a provisional election was made to prosecute the invention of Group I, the product, claims 15 – 27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 28 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


	
Claim Interpretation
 A “large angle grain boundary” is defined as a boundary in which the angle difference between adjacent grains for the grains to align is greater than or equal to 15°. See page 9, line 8 – 11. 


Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 reads “measured in atom per cent” which appears to have an erroneous space between “percent”.  Appropriate correction is required.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, the phrase “wherein the sintered part has been formed at least in sections” is indefinite. The phrase is a product-by-process limitation and while product-by-process limitations are not indefinite per se, it is unclear based on the language what, if any, structural features the process imparts on the sintered product. Further still, the more specific phrase “formed at least in sections”, in particular “at least”, is indefinite because it is unclear what this means. The wording “at least” would appear to require a “range” but it is unclear what the range would be of. For purposes of examination, it is interpreted that the product-by-process limitation does not impart any structural features. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morito (“Intergranular Fracture Surface Analysis of Molybdenum” NPL, disclosed in IDS 04/06/2020)

Regarding claim 15, Morito teaches taking high-purity molybdenum power and press and sintering it into briquettes [Experimental, lines 1 – 5] (meeting the claimed interpretation of sintered molybdenum part). Morito teaches a specific examples in Table 1 (PE5) in which the content of the sintered molybdenum briquette has;
12 ppm carbon, which falls within the claimed range, 
2.5 ppm of boron, which lies just outside the claimed range
Total content of carbon and boron being 14.5 ppm, which lies just outside the claimed range
8 ppm oxygen, which falls within the claimed range
~0 ppm tungsten, which falls within the claimed range*
1 ppm of nitrogen and ~0 ppm of other impurities, which falls within the claimed*
99.99765% molybdenum, which falls within the claimed range, calculated from the content of the other elements


*With regard to the amounts of Tungsten and other impurities in Morito, the examiner acknowledges that impurities/elements are likely present in the sintered molybdenum briquette other than those already disclosed, given that some impurity is always present in bulk elements. However, given that Morito is capable of measuring amounts as sensitive as one decimal place in ppm (for example, distinguishing between 2 ppm and 2.5 ppm for the boron), there is reasonable expectation 
With regards to the amount of boron and the total amount of carbon and boron (“BaC”), while the amount of boron and BaC disclosed by Morito is outside the claimed ranges, i.e. 3 ppm or more and 15 – 50 ppm respectively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Regarding claim 16, Morito teaches the invention as applied above in claim 15. Morito teaches that the amount of boron is 2.5 ppm, which lies outside the claimed range. However, given that the difference between the lower bound of the claimed invention (i.e. 5 ppm) and Morito is only 2.5 ppm, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Regarding claim 17, Morito teaches the invention as applied above in claim 15. Morito teaches that the carbon content is 12 ppm, which falls within the claimed range [Table 1, PE5]. 

Regarding claim 18, Morito teaches the invention as applied above in claim 15. Morito teaches that the oxygen content is 8 ppm, which falls within the claimed range [Table 1, PE5].

Regarding claim 19, Morito teaches the invention as applied above in claim 15. Morito does not disclose the presence of zirconium, hafnium, titanium, vanadium, or aluminum in the example PE5, nor 

Regarding claim 20, Morito teaches the invention as applied above in claim 15. Morito discloses that the amount of molybdenum in the sintered briquette is 99.99765 wt%, calculated from the disclosure of the other elements [Table 1, PE5]

Regarding claim 21, Morito teaches the invention as applied above in claim 15. While Morito does not explicitly disclose that boron and carbon are present in dissolved form in at least 70% by weight of BaC. Given that Morito teaches a highly similar composition and that the solubility of carbon and boron in molybdenum would be expected to be the same as that of the claimed invention, there is a reasonable expectation to a person of ordinary skill in the art that sintered briquette of Morito would be meet/overlap with the claimed range regarding the amount of boron and carbon in dissolved form. 

Regarding claim 22, Morito teaches the invention as applied above in claim 15. Morito discloses boron and carbon were detected at the grain boundaries and that both boron and carbon serve to purify and strengthen the grain boundary cohesion [page 431, right column]. Therefore, Morito would meet the claimed limitation that boron and carbon are present in increased amount at the grain boundaries. Furthermore, given that the carbon and boron are presently in the original molybdenum powder, it is interpreted that the boron and carbon in the sintered briquette of Morito are dispersed throughout, meeting the claimed limitation of “finely dispersed”. 

Regarding claims 23 – 24, Morito teaches the invention as applied above in claim 15. Morito discloses boron and carbon were detected at the grain boundaries and that both boron and carbon 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 25, Morito teaches the invention as applied above in claim 15. While Morito does not explicitly teach the direction of large angle grain boundaries or large angle grain boundary sections perpendicular to a main forming direction. However, given that Morito teaches a similar method of making including press and sintering, there is a reasonably expectation to a person of ordinary skill in the art that large angle grain boundaries or large angle grain boundary sections of Morito would be perpendicular to the main forming direction, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claim 26, Morito teaches the invention as applied above in claim 15. Morito discloses that the pressed and sintered briquettes were further subjected to plasma beam and electron beam melting processes, were gradually hot rolled to a specific thickness (1.5 mm) and subjected to a final heat treatment in a vacuum [Experimental]. Morito also refers to these sheets as “recrystallized sheets”. Therefore, the sintered product of Morito would have a “partially or fully recrystallized structure, at least in sections”. 



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Morito (“Intergranular Fracture Surface Analysis of Molybdenum” NPL, disclosed in IDS 04/06/2020), as applied to claim 15 above, in further view of Yokoyama (JP2006/002178, using espacenet translation) 

Regarding claim 27, Morito teaches the invention as applied above in claim 15. Morito further teaches that the pressed and sintered briquettes were further subjected to plasma beam and electron beam melting processes, were gradually hot rolled to a specific thickness (1.5 mm) and subjected to a final heat treatment in a vacuum [Experimental]. However, Morito does not explicitly teach that the sintered and hot-rolled plate comprises a weld connection for joining it to another sintered molybdenum composition with an identical composition. 
Yokoyama teaches a method for producing a pure molybdenum thin strip [Title]. Yokoyama teaches that the method includes providing two pure molybdenum plates have a thickness of 1.0 mm (similar to Morito), in which the molybdenum plates are obtained by sintering pure molybdenum 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the molybdenum sheets of Morito and welded them together as taught by Yokoyama to achieve predictable results. Given that Yokoyama teaches using a molybdenum sheet/plate that is highly similar to that of Morito, a person of ordinary skill in the art would have a reasonable expectation of success in welding the molybdenum sheets of Morito. 
Furthermore, given that two molybdenum sheets of the same composition of Morito are welded together, the welded structure would necessarily have a “weld connection” as claimed in claim 27, and one of ordinary skill in the art would reasonably expect the weld connection to have a composition of molybdenum greater than 99.93 wt%, given that both the materials to be welded (i.e. the sheets of Morito) have a composition with greater than 99.93 wt% molybdenum. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN105618768 – Method for preparing high density pure molybdenum sintered product
JPS4940763 – Molybdenum with superior workability with additions of overlapping amounts of boron and carbon
“Plansee Pure Molybdenum” – Commercially available pure molybdenum powder
“Numerical Simulation” – Method for producing a molybdenum sintered product


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738